United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40445
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

OMAR RODRIGUEZ-TAMEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1146-1
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Omar Rodriguez-Tamez appeals his sentence for his guilty-

plea conviction of conspiracy to possess with intent to

distribute more than five kilograms of cocaine in violation of 21

U.S.C. §§ 841(a)(1), 841 (b)(1)(A), and 846.   Rodriguez-Tamez

argues that the district court clearly erred in imposing a two-

level offense-level enhancement based on his role as a manager or

supervisor in the offense, pursuant to U.S.S.G. § 3B1.1(c).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40445
                                  -2-

     The record does not contain sufficient reliable evidence to

support the district court’s finding that Rodriguez-Tamez

organized, led, managed, or supervised at least one other person

who was criminally culpable in, though not necessarily convicted

for, the offense.   See United States v. Jobe, 101 F.3d 1046, 1068

(5th Cir. 1996); U.S.S.G. § 3B1.1, comment. (ns.1-2).

Accordingly, Rodriguez-Tamez’s sentence is VACATED and this case

is REMANDED for resentencing as to this issue, without prejudice

to the possibility that an upward departure might be warranted

for Rodriguez-Tamez’s management responsibility of the property,

assets or activities of the conspiracy.     See Jobe, 101 F.3d at

1068 & n.30; U.S.S.G. § 3B1.1, comment. (n.2).

     VACATED AND REMANDED.